United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1657
Issued: July 20, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 5, 2019 appellant filed a timely appeal from a January 24, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition causally related to an accepted December 5, 2018 employment incident.

1
The Board notes that following the January 24, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 7, 2018 appellant, then a 47-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 5, 2018 he experienced “mental trauma” as a result
of a dog bite that occurred when he was delivering a package while in the performance of duty.
He stopped work on December 5, 2018 and returned to full-time regular duty on January 19, 2019.
In a statement dated December 5, 2018, appellant indicated that on December 5, 2018
between 6:30 p.m. and 6:45 p.m., he was delivering a package to a residence, and since it was dark
outside and there was no bell on the front gate, he yelled “mailman” to get the resident’s attention.
As the resident approached, he opened the gate to hand her the package when a dog ran out from
the front door and jumped up on him, and then grabbed him on both pants legs and in his midsection. Appellant explained that he attempted to defend himself and it took a while before he
finally was able to get away and leave the premises. He then called his supervisor to report the
incident. Appellant indicated that he was in shock and terrified.
A hospital intake form dated December 5, 2018 noted that appellant was bitten on the leg
by a dog. It indicated that he had obtained medical treatment.
An emergency room summary indicated that appellant had been seen by Dr. Margaret
Zielinski, Board-certified in emergency medicine, on December 5, 2018. It included a discharge
diagnosis of animal bite. In a work excuse note of the same date, Dr. Zielinski indicated that
appellant should not work or perform physical activity through December 6, 2018, but could return
to full physical activity on December 7, 2018.
On December 6, 2018 Moonju Bae, a nurse practitioner, excused appellant from work for
the period from December 6, 2018 to January 18, 2019 due to his injury. She noted that it appeared
that he had experienced trauma after an attack by a dog while at work. Ms. Bae indicated that
appellant would follow-up with psychiatry for his symptoms.
Eli Leiter, Ph.D., a clinical psychologist, noted on December 12, 2018, that appellant’s
absence was physician-advised due to illness or injury. He indicated that appellant had an
appointment on December 19, 2018 and would continue to be seen until further notice.
In a development letter dated December 19, 2018, OWCP informed appellant of the
evidence needed to support his claim. It described the type of evidence needed, which should
include a medical explanation regarding the cause of his emotional condition. OWCP also
provided a questionnaire for his completion and afforded him 30 days to submit the requested
information.
OWCP subsequently received December 5, 2018 emergency room triage records in which
Dina Glori, a registered nurse, assessed appellant. Ms. Glori reported a history that appellant was
attacked by a dog while delivering mail and sought emergency medical treatment. She advised
that there were no visible bite marks because he was wearing multiple layers of clothing. Appellant
denied pain or discomfort.
In a December 6, 2018 report, Dr. Zielinski noted a history that, while delivering mail,
appellant was attacked by a dog which tried to bite him multiple times, but since he was wearing
2

two pairs of pants the dog’s teeth did not puncture his clothing. She noted examination findings
of warm and dry skin, no cyanosis, no foreign bodies detected, no distal neurovascular deficit, no
evidence of infection, and no lacerations or bite marks on the skin, with tenderness of the left thigh
without puncture wound. Dr. Zielinski advised that appellant was shaken up from the event, but
otherwise sustained no trauma, bite wound, or injury. She diagnosed animal bite without serious
injury and noted that appellant was discharged in stable condition and instructed to follow-up with
his primary care physician.
By decision dated January 24, 2019, OWCP accepted that the December 5, 2018
employment incident occurred as alleged. However, it denied appellant’s claim finding that the
medical evidence submitted was insufficient to establish a medical diagnosis in connection with
the December 5, 2018 employment incident. OWCP concluded, therefore, that the requirements
had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation of FECA, that an injury was sustained in the performance of duty as alleged, and that
any disability or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish a claim for an emotional condition in the performance of duty, an employee
must submit: (1) factual evidence identifying employment factors or incidents alleged to have
caused or contributed to his or her condition; (2) medical evidence establishing that he or she has
an emotional or psychiatric disorder; and (3) rationalized medical opinion evidence establishing
that the identified compensable employment factors are causally related to his or her emotional
condition.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,6 the Board explained
that there are distinctions as to the type of employment situations giving rise to a compensable
emotional condition arising under FECA. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within coverage under FECA.7

3

Id.

4

M.H., Docket No. 19-0930 (issued June 17, 2020); Gary J. Watling, 52 ECAB 357 (2001).

5

R.B., Docket No. 19-0343 (issued February 14, 2020).

6

28 ECAB 125 (1976).

7

M.A., Docket No. 19-1017 (issued December 4, 2019); Robert W. Johns, 51 ECAB 137 (1999).

3

When disability results from an emotional reaction to regular or specially assigned work duties or
a requirement imposed by the employment, the disability is deemed compensable.8
A claimant has the burden of proof to establish by the weight of the reliable, probative, and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by employment factors.9 This burden includes the submission of a detailed
description of the employment factors or conditions which he or she believes caused or adversely
affected a condition for which compensation is claimed, and a rationalized medical opinion
relating the claimed condition to compensable employment factors.10
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish an emotional
condition causally related to the accepted December 5, 2018 employment incident.
OWCP accepted that on December 5, 2018 appellant sustained a dog bite while in the
performance of duty. Appellant claimed that he sustained mental trauma due to this condition.
Based on Dr. Zielinski’s opinion, a diagnosed condition of animal bite without serious injury was
caused by this incident. The record, however, does not include a medical diagnosis of an emotional
condition in connection with the accepted employment incident.
In her December 5, 2018 emergency room report, Dr. Zielinski diagnosed animal bite
without serious injury. Although she indicated that appellant appeared shaken up by the incident,
she did not otherwise comment on his psychological condition and did not provide a diagnosis of
any type of stress-related condition. Dr. Zielinski’s opinion is therefore insufficient to satisfy
appellant’s burden of proof with respect to satisfying the medical component of his emotional
condition claim.12
Appellant also submitted emergency room triage notes dated December 5 and 6, 2018
signed solely by Ms. Bae, a nurse practitioner, and Ms. Glori, a registered nurse, respectively.

8

R.B., supra note 5; Pamela D. Casey, 57 ECAB 160 (2005); Lillian Cutler, supra note 6.

9

B.S., Docket No. 19-0378 (issued July 10, 2019); Pamela R. Rice, 38 ECAB 838 (1987).

10

P.B., Docket No. 17-1912 (issued December 28, 2018); Effie O. Morris, 44 ECAB 470 (1993).

11

D.M., Docket No. 20-0314 (issued June 30, 2020); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
345 (1989).
12

See J.B., Docket No. 19-1767 (issued March 18, 2020).

4

Nurse practitioners and registered nurses are not considered physicians as defined under FECA
and accordingly their reports do not constitute medical evidence.13
On December 12, 2018 Dr. Leiter merely noted appellant’s absence was physician-advised
due to illness or injury. He did not, however, characterize the injury in any way, provide a
diagnosis in connection with an incident, or address causal relationship. Dr. Leiter’s report is,
therefore, of no probative value and insufficient to meet appellant’s burden of proof.14
As appellant has not set forth a medical diagnosis relating to an emotional condition the
Board therefore finds that appellant has failed to establish the medical component of this emotional
condition claim.
On appeal appellant asserts that his claim should have been accepted because he was very
traumatized by the dog attack. However, as noted, there is no evidence of record that establishes
a diagnosis of an emotional condition in connection with the accepted employment incident.
Consequently, appellant has failed to meet his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an emotional condition causally related to the accepted December 5, 2018 employment
incident.

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals
such as physician assistants, nurses, and physical therapists are not competent to render a medical opinion under
FECA); J.D., Docket No. 16-1752 (issued March 1, 2017) (a nurse practitioner is not considered a physician under
FECA).
13

14

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the January 24, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 20, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

